Title: To James Madison from Henry Fry, 24 September 1812
From: Fry, Henry
To: Madison, James


        
          Sir,
          Newport Rhod. Isld. 24th. September 1812
        
        Believing that a respectful address to the President of the United States on a Subject which so much ⟨i⟩nvolves the Reputation of a Fellow Citizen as having been tacitly ⟨a⟩nd Contumeliously dismissed from the Service of the Government, will claim attention.
        It becomes the indispensable duty of the undersigned impel’d by that Maxim which has ever directed his Deportment that ⟨“⟩Reputation is dearer than Life” very Respectfully to Submit the following. In the Winter of 1810 I visited the City of Washington an applicant for the appointment of Purser in the Navy having been favoured with ⟨a⟩ Letter from Mr. Jonathan Russell (with whom I claim the Honour of being particularly acquainted) to Gideon Granger Esqr. the tenor of which I presume is recollected at this time by Mr. Granger. ⟨I⟩t was such as to gain me his favour, and assistance in obtaining the appointment with which I was at that time honoured. Letters from James Fenner Esqr. then Govenor of this State, and Christopher Ellery Esqr. in my behalf had preceeded me. Mr. Ellery is well acquainted with my character; From these premises Sir! I proceed to State, that since the Time before mentioned, I have held a Warrant as Purser, untill the Law of the last Session of Congress requiring, that from the first of May 1812 all Pursers are to be appointed ⟨by⟩ the President of the United States which appointments are to be ⟨sa⟩nctioned by the Senate, and those holding appointments anterior to that date of course discharged, as I had never been called into Service, consequently my Merit cou’d not be adjudged, I therefore thought best, with the advice ⟨o⟩f my Friends to wait the issue, not renewing the Recommendations, reasonably concluding, that no Demerit in my Official Capacity cou’d tend ⟨to⟩ exclude me, as I had remained at home waiting Orders from the time ⟨o⟩f my appointment having received the assurance of the Honourable Secretary of the Navy, that the requisition of my Service depended on the Repairing and Commissioning the Frigates then at the Navy Yard. On Reading the Law of the last Session I requested my Correspondent to acquaint me of my Fate at the Navy Department, and was informed that Twenty Six of the “Oldest Pursers” had been nominated and Sanctioned by the Senate, who were all Commissioned, From a Register I hold Sir, of the Rank and Grade of every Officer of the Navy, and which I believe to be a Correct Transcript from the Register of the Department (Prior to the Law before alluded too) there were but Twenty three who were my Seniors, why I was excluded to the admission of others whose appointments were posterior I am totally at a loss to conjecture, that such are the facts I can Substantiate

I will adduce the instance of Mr. R. Denison whose first appointment was the last Winter while acting as chaplain on board the Frigate President in this Harbour and who has been retained in Service, there are others, but I will not Trouble you with the detail.
        Thus Situated Sir, I am a Mark for the Finger of Scorn to point at—neglected by the Administration I have been Zealously advocating—the Butt of my Political Opponents—My Probity and Honour called in Question. I possess Feelings very acute, and ever alive to the slightest impression and do assure you Sir in the Solemnity of my Truth, that my anxiety on the present occasion is the greater to secure my Reputation than to advantage myself by the emoluments of the Situation I am thus singularly deprived of. I am like other Men Fallible, but thank Heaven can not reproach myself⟨f⟩ with any heinous Offence; and know no cause that wou’d influence the Secretary to Dismiss me in a manner so humiliating to myself, and reproachful to my Friends. Whatever may have been alledged to my Discredit I am totally ignorant off, as I have never been Honoured by any Communication from the Navy Department since my appointment in the year 1810, and now hold the Warrant issued at that time, having a long time expected it wou’d be required of me to render it to the Department, and that the Bond holden against me wou’d have been forwarded, for Cancellation.
        I have been induced to be thus circumstantial Sir it having been Suggested to me that a Gentleman of this Town, will visit the Seat of Government soon, an applicant for a Pursers appointment (in the expectation that our Intrepid Commanders will, by Superior Manoeuvreing, as evinced in the late Glorious achievement of the Gallant Hul⟨l⟩ afford occasion for the augmentation of Officers in the Navy) his Recommendation, no Doubt will be such as to entitle him to consideration, with him I shall be satisfied to be placed in the balance, and if a constant adherence to Republican Principles, and the endeav⟨our⟩ to Support Men, whose Measures tend to the distribution of Salutary Law will outweigh unremitting exertions to excite Dissention, I can hazard the result, These facts can be ascertained from some of the best Citizen⟨s⟩ of our State.
        I pray your indulgence Sir to the prolixity of the preceeding, impel’d as it has been under the influence of Feelings excited. Permit me to add my hope, that it will find its excuse in the Consideration, that I must account to my Friends for the Contempt shew⟨n⟩ me by the Government, and that my character after passing the examination I am most anxious for, that of the chief Magistrate of my Country will be found pure and unsullied. I have the Honour With the highest Consideration of Respect to Subscribe Your Most Obedient, and Very Humble Servt.
        
          Henry Fry
        
       